United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3078
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
David Hernandez-Leonardo,                *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 7, 2011
                                 Filed: April 14, 2011
                                  ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       David Hernandez-Leonardo pleaded guilty to unlawfully reentering the United
States after having been deported following conviction for an aggravated felony, in
violation of 8 U.S.C. § 1326(a), (b)(2). The district court1 sentenced him to 41 months
in prison, at the bottom of the Guidelines range; the court also imposed a below-
Guidelines-range fine of $3,000, and three years of supervised release. On appeal, his
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the sentence is unreasonable.

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       We conclude that the district court did not abuse its discretion or impose an
unreasonable sentence, because it calculated the undisputed advisory Guidelines
sentencing range, considered relevant 18 U.S.C. § 3553(a) factors, and explained its
reasons for the sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (appellate court reviews for abuse of discretion, first ensuring that
district court committed no significant procedural error, and then considering
substantive reasonableness of sentence); United States v. Garcia, 512 F.3d 1004, 1006
(8th Cir. 2008) (sentence within Guidelines range is presumptively reasonable on
appeal).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm the judgment.
                      ______________________________




                                         -2-